Supreme Court of Florida
                                   ____________

                                   No. SC17-935
                                   ____________


  IN RE: AMENDMENTS TO FLORIDA RULE FOR CERTIFIED AND
            COURT-APPOINTED MEDIATORS 10.910.

                                 [March 15, 2018]

PER CURIAM.

      In the June 22, 2017, opinion in this case, we adopted amendments to

Florida Rule for Certified and Court-Appointed Mediators (Mediator Rule) 10.910

(Mediator Ethics Advisory Committee). See In re Amends. to Fla. Rule for

Certified & Court-Appointed Mediators 10.910 (In re Mediator Rules), 220 So. 3d

408 (Fla. 2017).1 Specifically, as relevant here, we amended Mediator Rule 10.910

in subdivision (e) (Opinions) to allow the Dispute Resolution Center (DRC) greater

latitude in publishing advisory opinions of the Mediator Ethics Advisory

Committee (MEAC) by removing the specification that the opinions be published

in the DRC’s newsletter.



       1. We have jurisdiction. See art. V, §2(a), Fla. Const.; see also § 44.106,
Fla. Stat. (2016).
      Because the Committee on Alternative Dispute Resolution Rules and Policy

(Committee) filed a time-sensitive petition proposing the amendments, the

proposed amendments were not published for comment prior to being adopted.

Accordingly, in adopting the Committee’s proposed amendments, we provided for

a period of sixty days after the date of the Court’s opinion for interested persons to

file comments with the Court, followed by a period of twenty-one days for the

Committee to file a response to any comments filed. See In re Mediator Rules, 220

So. 3d at 409 & n.1.

      The Court received three comments concerning subdivision (e) (Opinions).

The Committee filed a response to the comments, which included an additional

proposed amendment to subdivision (e) to specify that advisory opinions of the

MEAC are to be published in the DRC’s newsletter or on the DRC’s website.

Upon consideration of the comments filed, and the Committee’s response, we

adopt the amendment to subdivision (e) as proposed by the Committee. We amend

Mediator Rule 10.910 in subdivision (e) to require that advisory opinions of the

MEAC be published either in the DRC’s newsletter or on its website.

      Accordingly, the Florida Rules for Certified and Court-Appointed Mediators

are hereby amended as reflected in the appendix to this opinion. New language is

indicated by underscoring. The amendments shall become effective immediately

upon release of this opinion.


                                         -2-
      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules for Certified and Court-Appointed Mediators

Judge Rodney Smith, Chair, Committee on Alternative Dispute Resolution Rules
and Policy, Miami, Florida; and Juan R. Collins, Senior Attorney, Dispute
Resolution Center, Tallahassee, Florida,

      for Petitioner

Irwin R. Eisenstein, Orlando, Florida; Dwayne E. Hickman Sr. of Hickman
Mediations & Arbitrations LLC., Kissimmee, Florida; Jack Hughes of Lee County
Justice Center, Fort Myers, Florida; and Matthew B. Capstraw of The Marks Law
Firm, P.A., Orlando, Florida,

      Responding with comments




                                      -3-
                                  APPENDIX

Rule 10.910.      MEDIATOR ETHICS ADVISORY COMMITTEE

(a)-(d)   [No change]

(e) Opinions. Upon due deliberation, and upon the concurrence of a majority of
    the committee, the committee shall render opinions. A majority of all
    members shall be required to concur in any advisory opinion issued by the
    committee. The opinions shall be signed by the chair, or vice-chair in the
    absence of the chair, filed with the Dispute Resolution Center, published by
    the Dispute Resolution Center in its newsletter, or by posting on the DRC
    website, and be made available upon request.

(f)-(h)   [No change]


                               Committee Notes
                                 [No change]




                                      -4-